DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Scannapieco …et. al. “Ultralight radar sensor for autonomous operations by micro-UAS” in view of Fox [US 9,720,078].
Regarding claim 1, Scannapieco discloses:
1.	An object detection system for use in residential or commercial buildings, 
the system comprising: 
a housing Scannapieco …et al “Ultralight radar sensor for autonomous operations 
by micro-UAS” in (III. RADAR ARCHITECTURE where the “radome-housing” can translate to a housing that houses the camera and radar as well); 
a camera contained in the housing, the camera having a first field of view; Scannapieco in (IV. TESTS AND RESULTS in “a camera and an u-blox GPS receiver have been housed onboard the platform (see Fig. 7).”
a radar antenna contained in the housing, the radar antenna having a second field of view; Scannapieco in (Fig. 1.) and 
computer memory; and a processor in data communication with the camera, the radar antenna, 
Scannapieco fails to disclose:
an actuator configured to selectively move the camera 
Fox ‘078, discloses:

Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and apply a known technique to a known device product ready for improvement to provide efficient coverage of the surveilled area by using an actuator to move the camera.
Regarding claim 3, Scannapieco fails to disclose:
3. The system of claim 1, wherein the processor, using programming contained in the computer memory, validates the data from the radar antenna with data from the camera and outputs validated detection results.
Fox ‘078, discloses:
3. The system of claim 1, wherein the processor, using programming contained in the computer memory, validates the data from the radar antenna with data from the camera and outputs validated detection results, Fox in (Claim 9 and col. 17 line 58-65 where it talks about a processing system, a camera system and overlaying data received from the radar and other sensors in a display). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use of a known technique to come up with the same results in the same way. In this manner validating the radar data with the camera image is known in order to validate the detection results.
Regarding claim 10, Scannapieco fails to disclose the system of claim 1, wherein the actuator is a motor configured to adjust the camera based on data from the radar antenna and camera position data, however Fox ‘078, discloses the system of claim 1, wherein the actuator is a motor configured to adjust the camera based on data from the radar antenna and camera position data. Fox [US 9,720,078] in (col. 9 line 25-31 where is a “motor control subassembly” and “rotator shaft”); Fox [US 9,720,078] in (col. 9 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use of a known technique to to come up with the same results in the same way. In this manner validating the radar data with the camera image is known in order to validate the detection results.
Regarding claim 12, Scannapieco discloses:
12. A method of detecting an object, comprising: 
providing an object detecting system Scannapieco in (…physical objects, some targets can be detected…) , comprising: 
a camera module comprising a camera; Scannapieco in (IV. TESTS AND RESULTS in “a camera and an u-blox GPS receiver have been housed onboard the platform (see Fig. 7).”
a radar module comprising a radar sensor Scannapieco in (Fig. 1.); and 
a computing system operatively coupled to the camera module and the radar module; Scannapieco in (IV. TESTS AND RESULTS in “… the whole set of raw data were calculated by computer …” By having and using a computer means there is processor, a computer memory and data communication within the apparatus.
determining a motion detection based on an image from the camera; Scannapieco in (IV. TESTS AND RESULTS in “a camera and an u-blox GPS receiver have been housed onboard the platform (see Fig. 7).”
determining a motion detection based on a radar reflection from the radar sensor; Scannapieco in (Fig. 1.) 
Scannapieco fails to disclose:
providing, via the computing system, an image object list from the camera module; providing, via the computing system, a radar object list from the radar module, comparing the image object list and the 
Fox ‘078, discloses:
providing, via the computing system, an image object list from the camera module; providing, via the computing system, a radar object list from the radar module, comparing the image object list and the radar object list; providing, via the computing system, a final object list based on the comparison of the image object list and the radar object list; and outputting a system response based on the final object list. Fox [US 9,720,078] in (Claim 9 and col. 17 line 58-65 where it talks about processing system, a camera system and overlaying data received from the radar and other sensors in a display where overlaying data includes comparing data.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use of a known technique to come up with the same results in the same way. In this manner validating the radar data with the camera image is known in order to validate the detection results.
Regarding claim 13, Scannapieco fails to disclose:
13. The method of claim 12, wherein the system response is an alarm. 
Fox ‘078, discloses:
13. The method of claim 12, wherein the system response is an alarm. Fox ‘078 in (col. 2 line 48 “sensor alarm”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use an alarm as a system response in a way to substitute a one known element for another to obtain predictable results;

Regarding claim 18, Scannapieco fails to disclose:
wherein the object detecting system further comprises a motor operatively coupled to the camera module and the radar module and 
wherein the motor is configured to adjust a position of the camera based on data from the radar module.
Fox ‘078, discloses:
18. The method of claim 11, 
wherein the object detecting system further comprises a motor operatively coupled to the camera module and the radar module; Fox [US 9,720,078] in (col. 9 line 25-31 where there is a motor control subassembly). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use an alarm as a system response in a way to substitute a one known element for another to obtain predictable results; and 
wherein the motor is configured to adjust a position of the camera based on data from the radar module. Fox [US 9,720,078] in (col. 9 line 25-31 where the motor control subassembly controls the mounting position of the antennas. If it can be done for the antennas, it can be done for the camera).
Regarding claim 19, Scannapieco discloses:
19. An object detection system for use in residential or commercial buildings, the system comprising: 
a camera having a first field of view; Scannapieco in (IV. TESTS AND RESULTS in “a camera and an u-blox GPS receiver have been housed onboard the platform (see Fig. 7).”
a radar antenna having a second field of view; Scannapieco in (Fig. 1.)
computer memory; and a processor in data communication with the camera, the radar antenna, the actuator, and the computer memory; wherein the processor, using programming contained in the computer memory, causes the camera to move based on data from the radar antenna. Scannapieco in 
Scannapieco fails to disclose: 
an actuator configured to selectively move the camera; 
Fox ‘078, discloses:
an actuator configured to selectively move the camera; Fox [US 9,720,078] in (col. 9 line 25-31 where is a “motor control subassembly” and “rotator shaft”);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and apply a known technique to a known device product ready for improvement to yield predictable results by using an actuator to move the camera.
Regarding claim 20, Scannapieco fails to disclose:
20. The system of claim 19, wherein the processor, using programming contained in the computer memory, validates the data from the radar antenna with data from the camera and outputs validated detection results. 
Fox ‘078, discloses:
20. The system of claim 19, wherein the processor, using programming contained in the computer memory, validates the data from the radar antenna with data from the camera and outputs validated detection results. Fox [US 9,720,078] in (col. 17 line 58-65 where it talks about processing system, a camera system and overlaying data received from the radar and other sensors in a display.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox and use of a known technique to come up with the same results in the same way. In this manner validating the radar data with the camera image is known in order to validate the detection results.
Regarding claims 4-9, 11, 14, Scannapieco discloses:
4. The system of claim 3, wherein the radar antenna comprises a plurality of radar antennae. Scannapieco in (II. POTENTIAL APPLICATIONS A. Radar Aided Navigation in “radar antennas.”)
5. The system of claim 4, wherein the plurality of radar antennae comprises at least one receiving antenna and at least one transmitting antenna, thereby increasing resolution and accuracy of the validated detection results. Scannapieco in (III. RADAR ARCHITECTURE in “Patch antennas developed by IMST, consisting of a single transmitting (Tx) antenna and two receiving (Rx) antennas”)
6. The system of claim 3, wherein the processor, using programming contained in the computer memory, further initiates a declutter algorithm to remove clutter from the data from the radar antenna. Scannapieco in (“… can be easily noticed and combined analysis of range, angle and magnitude in necessary to track objects instead of clutter.” Which means a declutter algorithm is employed)
7. The system of claim 6, wherein the processor, using programming contained in the computer memory, further initiates doppler processing of the data from the radar antenna. Scannapieco in (“Further tests for measuring velocity of several targets by means of triangular frequency modulation and Doppler processing are therefore planned.”)
8. The system of claim 1, wherein an azimuth field of view of the first field of view is about 120 degrees and an elevation field of view of the first field of view is about 93.  degrees. Scannapieco in (Fig. 4 and “with reference to Fig.4, x axis represents the boresight direction, x-y plane is the azimuth plane, and x-z plane represents the elevation plane.”) 
9. The system of claim 8, wherein an azimuth field of view of the second field of view is about 160 degrees and an elevation field of view of the second field of view is about 160 degrees. Scannapieco in (Fig. 4 and “with reference to Fig.4, x axis represents the boresight direction, x-y plane is the azimuth plane [that includes 160 degrees], and x-z plane represents the elevation plane.”) 

14. The method of claim 12, wherein the radar module comprises at least one receiving antenna and at least one transmitting antenna. Scannapieco in (III. RADAR ARCHITECTURE in “Patch antennas developed by IMST, consisting of a single transmitting (Tx) antenna and two receiving (Rx) antennas”)
Claims 2,15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Scannapieco …et. Al. “Ultralight radar sensor for autonomous operations by micro-UAS” in view of Fox [US 9,720,078] and in further view of Fox [US 9,030,351].
Regarding claims 2 and 15, both Scannapieco and Fox ‘078 fail to disclose:
2. The system of claim 1, wherein the second field of view is larger than the first field of view. 
15. The method of claim 14, wherein the camera has a first field of view and the radar sensor has a second field of view; and wherein the first field of view is greater than the second field of view
Fox ‘351, discloses:
2. The system of claim 1, wherein the second field of view is larger than the first field of view. Fox [US 9,030,351] in (col.14 line 53 where it talks “differences in the field of view,” meaning there are multiple fields of view; some of them are larger than the other.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify Scannapieco in view of Fox ‘078 in further view of Fox ‘351 and combine prior art elements according to known methods to yield predictable results. 
15. The method of claim 14, wherein the camera has a first field of view and the radar sensor has a second field of view; and wherein the first field of view is greater than the second field of view. Fox 
'351 in (col.14 line 53 where it talks “differences in the field of view,” meaning there are multiple fields of view; some of them are larger than the other.)

Regarding claims 16, 17, Scannapieco discloses:
16. The method of claim 15, wherein the first field of view comprises an azimuth field of view of about 120 degrees and an elevation field of view of about 93 degrees. Scannapieco in (Fig. 4 and “with reference to Fig.4, x axis represents the boresight direction, x-y plane is the azimuth plane [that includes 120 degrees], and x-z plane represents the elevation plane.”) 
17. The method of claim 16, wherein the second field of view comprises an azimuth field of view of about 160 degrees and an elevation field of view of about 160 degrees. Scannapieco in (Fig. 4 and “with reference to Fig.4, x axis represents the boresight direction, x-y plane is the azimuth plane, and x-z plane represents the elevation plane.”) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHER ISSA ALSHARABATI whose telephone number is (571)272-0443.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAHER AL SHARABATI/Examiner, Art Unit 3648

/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648